DETAILED ACTION
In this Office Action, amended claims 1-6, filed on October 29th, 2021, were evaluated following a Request for Continued Examination filed on October 29th, 2021. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 objected to because of the following informalities: 
Claim 3, line 1 “A method performed by physiological measurement device” should apparently read “A method performed by a physiological measurement device” to be grammatically correct;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 1, the claim limitation “repeatedly average a first plurality of values of the physiological information of the subject that correspond to the measurements measured in each of the time intervals during a first time period” renders the claim indefinite. The terms “the measurements measured” and “the intervals” in “the measurements measured in each of the intervals during a first time period” lack proper antecedent basis. Accordingly, it is unclear which measurements measured in which interval during a first time period are being repeatedly averaged. 
Similarly regarding claim 1, the claim recites “repeatedly average a second plurality of values of the physiological information of the subject that correspond to the measurements measured in each of the time intervals during a second time period”. The terms “the measurements measured” and “the intervals” in “the measurements measured in each of the intervals during a second time period” lack proper antecedent basis. As a result, it is similarly unclear what measurements and intervals the claim is referring to. As a result, the scope of the claim is indefinite. 
For purposes of examination, the claim will be read as if it were written “repeatedly average a first plurality of values of the physiological information of the subject measured in time intervals during a first time period” and “repeatedly average a second plurality of values of the physiological information of the subject measured in time intervals during a second time period”.  In addition, the limitation “wherein the one or more processors is further configured to obtain the second-time averaged value based on the measurements” will be read as if it were written ““wherein the one or more processors is further configured to obtain the second-time averaged value based on measurements” to avoid a lack of antecedent basis for the term “the measurements”. 
Further regarding claim 1, the claim limitation “wherein the first time period comprises a first number of the time intervals and the second time period comprises a second number of the 
For purposes of examination, the claim will be read as if it were written “wherein the plurality of first time periods comprises a greater number of time periods than the plurality of second time periods”. Furthermore, the claim limitation “wherein the first time period is longer than the second time period and temporally overlaps the second time period” will be read as if it were written “wherein the plurality of first time periods contains more time periods than the plurality of second time periods and temporally overlaps the second time period”, as the “first time period” and “second time period” lack antecedent basis.
Claim 3 recites similar claim limitations to claim 1 including: “a first plurality of values of the physiological information of the subject that correspond to the measurements measured in each of the time intervals during a first time period” and “a second plurality of values of the physiological information of the subject that correspond to the measurements measured in each of the time intervals during a first time period” that lack proper antecedent basis. Furthermore, claim 3 similarly recites “wherein the first time period comprises a first number of the time intervals and the second time period comprises a second number of the time intervals


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 8 follows. 
STEP 1: Regarding claim 3, the claim recites a series of steps or acts performed by a physiological information measurement device. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
STEP 2A, PRONG ONE: The claim is then analyzed to determine whether it is directed to any judicial exception. The step of “based on the obtained measurements, repeatedly averaging, by a processor of the physiological information measurement device, a first plurality of values…” to obtain “a first time averaged value” sets forth a judicial exception. This step describes a calculation, which is a Mathematical Concept (including a mathematical relation, mathematical formula, etc.). Thus, the claim is drawn to a Mathematical Concept, which is an Abstract Idea.
STEP 2A, PRONG TWO: Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim recites the additional steps of: acquiring, from a sensor connect to an input interface circuit, measurements of physiological information; repeatedly averaging a second plurality of values to obtain 
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception
STEP 2B: Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. As discussed, besides the Abstract Idea, the claim recites additional steps of: acquiring, from a sensor connect to an input interface circuit, measurements of physiological information; repeatedly averaging a second plurality of values to obtain a second time-averaged value; and displaying a graph comprising the first time-averaged values and second time-averaged value; wherein the second time period comprises less of a number of time intervals than the first time period, and the second-time averaged value is obtained using the same measurements of physiological information that is used to obtain the first time-averaged value. Acquiring measurements of physiological information from a sensor connected to an input interface and averaging these measurements is well-understood, routine and conventional activity for those in the field of medical diagnostics. Further, the acquiring and processing steps are each recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering step necessary to perform the Abstract Idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and processing activity engaged in by medical professionals prior to Applicant's invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the sensor, processor, and input interface do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)). Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter. 
Regarding claim 1, the device recited in the claim is a generic device comprising generic components configured to perform the abstract idea. The input interface and sensor are generic devices configured to perform pre-solutional data gathering activity, and a generic computer system is used to 
Claims 2 and 4-6 also fail to add something more to the abstract independent claims as they generally recite additional steps related to the display of the results of the Abstract Idea. This is merely adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.06(g)), and does not introduce any additional structure, or effect any treatment, that integrates the Abstract Idea into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mensinger et al. (U.S. Pre-Grant Publication No. US 2011/0004085 A1 – cited by Applicant), referred to hereinafter as Mensinger, in view of itself.
Regarding claim 1, Mensinger (Figure 1) teaches a physiological information measurement device (Abstract; host computing device 20) for displaying physiological information of a subject (para 0061 “the intermittent sensor readings 12 are stored in the historical sensor data storage 30 so that the sensor data can be accessed by one or more computing devices, such as the host computing device 20, in order to allow the computing devices to analyze the historical sensor data and calculate one or more performance indicators…Comparison of the performance indicators and/or comparison metrics (e.g. the mean blood glucose levels for each of the two weeks) may be displayed in one of multiple performance reports, such a graphs, charts, tables, reports, etc.”), 
the physiological information measurement device comprising: 
an input interface (22; also described in Figure 11) electrically connected to a sensor (10) and configured to obtain, from the sensor, measurements of physiological information of a subject (paragraph 0058 - in some embodiments, a glucose sensor can take a plurality of intermittent or 
one or more processors (paragraph 0110 - “Note that one or more of the functions described in any of the above embodiments can be performed by firmware stored in a computer-readable storage medium and executed by a processor of computing device 20 or receiver 220”) configured to:
based on the obtained measurements, repeatedly average a first plurality of values of the physiological information of the subject that correspond to the measurements measured in each of the time intervals during a first time period to obtain a first-averaged value for a plurality of first time periods which are consecutive in time (paragraph 0050 - “In some embodiments, smoothing refers to modification of a data stream to make it smoother and more continuous or to remove or diminish outlying data points, for example, by performing a moving average a stream of sensor readings” and paragraph 0070 – “the performance indicators 380 may include numbers, scores, percentages, trends, averages, grades, ranks, images, graphs, charts, and/or any other indicia that are indicative of differences and/or similarities between the statistical values 350, 360 and/or sensor data 320, 330 associated with respective first and second analysis time periods”); and 
control a display to display a graph comprising a first curve indicating a temporal change of the first time-averaged value (see Figure 6A; paragraph 0083 – “two line graphs illustrate average blood glucose levels for each hour of a 24 hour period over the course of the relevant analysis time periods”). 
However, Mensinger does not explicitly disclose: repeatedly averaging a second plurality of values of the physiological information of the subject that corresponds to the measurements measured in each of the intervals during a second time period to obtain a second time averaged value for a plurality of second time periods which are consecutive in time; and displaying a second curve indicating 
Mensinger further discloses that the device may include multiple sensor readings for the host covering multiple 24-hour periods such as from 72 sensor readings (an average of three readings per hour) to 288 sensor readings (an average of 12 readings per hour), or more, for each 24 hour period (paragraph 0060). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mensinger to repeatedly average a second plurality of values representing an sensor readings taken at a lower frequency (for example: taken at an average of 3 readings per hour) during the same 24-hour period as the first plurality of values (which, for example, is taken at a frequency of 12 readings per hour), to calculate and display a second time-averaged value. Mensinger teaches that different frequency of sensor readings may advantageously allows more accurate determination of trends of the host over a period of several hours, days, weeks, or longer (paragraph 0060). Accordingly, calculating and displaying second-time averaged value that represents the same temporal period as the first-time averaged period, but averaged using longer time periods than the first-time period, would allow the user to better see trends in the blood glucose readings by removing outliers. 
Thus Mensinger in view of itself teaches: repeatedly averaging a second plurality of values of the physiological information of the subject that corresponds to the measurements measured in each of the intervals during a second time period to obtain a second time averaged value for a plurality of second 
Claim 3 teaches a method performed by the physiological information measurement device of claim 1. As a result, the above cited sections of Mensinger in view of itself teaches all the claim limitations of claim 3. 
Regarding claim 5, Mensinger teaches the method according to claim 3. However, Mensinger fails to explicitly teach simultaneously displaying the first curve and the second curve on the graph. 
 Mensinger further teaches a display simultaneously displaying a first curve and a second curve on the graph (paragraph 0067 and 0083 - “FIG. 6A is an exemplary performance report 600 illustrating sensor readings for each of two analysis time periods in accordance with one embodiment.”; note the first curve and the second curve are displayed at the same time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mensinger in view of itself to simultaneously display a first curve and a second curve on a graph. Doing so would allow the user to observe different trends in the glucose data simultaneously.  
Regarding claim 6, Mensinger in view of itself teaches the physiological information measurement device according to claim 1, wherein the one or more processors are further configured to control the display to simultaneously display the first curve and the second curve on the graph.
Claims 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mensinger in view of itself, as applied to claims 1 and 3 respectively, in view of Rajagopalan et al. (U.S. Pre-Grant Publication No. US 2012/0041328 A1 – previously cited), referred to hereinafter as hereinafter Rajagopalan.
Regarding claim 2, Mensinger in view of itself teaches the physiological information measurement device according to claim 1, but fails to teach specifically the processor is further configured to control the display to display on the graph a region between the first curve and the second curve in a color that is different from a background color of the display.  
Rajagopalan teaches a method of displaying physiological data (Abstract), comprising displaying on a graph a region between a first graph curve and a second graph curve in a color that is different from a background color of the display (para [0057]-[0058]; Fig. 13A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have shaded the region between the first graph curve and the second graph curve by a color different from the background color in order to facilitate users to distinguish the difference in trends in the physiological information, as suggested by Rajagopalan (para [0022]).
Regarding claim 4, Mensinger in view of itself teaches the method according to claim 3, but fails to teach the method further comprises: displaying on the graph a region between the first curve and the second curve in a color that is different from a background color of a display.  
Rajagopalan teaches a method of displaying physiological data (Abstract), comprising displaying on a graph a region between a first graph curve and a second graph curve in a color that is different from a background color of the display (para [0057]-[0058]; Fig. 13A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have shaded the region between the first graph curve and the second graph curve by a color different from the background color in order to facilitate users to distinguish the difference in trends in the physiological information, as suggested by Rajagopalan (para [0022]).

Response to Arguments
Applicant’s arguments with respect to 35 U.S.C. 101 have been considered and deemed not persuasive. Applicant argues that claim 1 is a hardware apparatus, including an interface, which communicates with a sensor, and is therefore not related to a mathematical concept. Examiner respectfully disagrees with this assertion. As discussed, the claim contains the step of repeatedly averaging a plurality of value to obtain a first and second time-averaged value. This step sets forth a Mathematical Concept. The recited structural elements of an interface and sensor are generic devices that do not impose a meaningful structural limitation on the claimed invention, and are merely used to perform pre-solutional data gathering. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the sensor, processor, and input interface do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)). In addition, Bergenstal (previously cited) teaches a system comprising a processor (page 569, para 2) that acquires a plurality of values of the glucose level of a subject measured every time interval over different time periods (page 570, para 4; Fig. 2-3), and displays a graph that shows curves indicating a temporal change of the averaged values from different time periods (Fig. 2-3). Therefore, the averaging of physiological measurements at different time intervals is not an improvement to the technical field. Thus, rejection of claims 1-6 under 35 U.S.C. 101 is maintained.
Applicant’s arguments in regards to claim rejections under 35 U.S.C. 102 and 103 have been considered. Applicant’s arguments that Mensinger fails to explicitly teach “wherein the plurality of first time periods comprises a greater number of time periods than the plurality of second time periods; the plurality of first time periods contains more time periods than the plurality of second time periods and temporally overlaps the second time period; and the one or more processors is further configured to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T PAZHWAK whose telephone number is (571)272-7710.  The examiner can normally be reached Monday through Friday between 8:30 A.M. and 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.T.P./Examiner, Art Unit 3791                                                                                                                                                                                                        



/ETSUB D BERHANU/Primary Examiner, Art Unit 3791